DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 such that the Ra of a surface of the developer layer satisfies 1.1µm<Ra<1.6µm with the rationale that an Ra≤1.1µm is an essential feature of Watanabe and the object of Watanabe of “preventing color development owing to rubbing” can be achieved only if Ra≤1.1µm is satisfied.
This argument is not persuasive because as stated in the non-final rejection, Watanabe establishes Ra as a result-effective variable by noting “by appropriately adjusting the type and content of the binder container, the arithmetic mean roughness Ra of the surface of the developer layer can be set within a desired range” (¶ [0048]) thus providing a motivation for exploring Ra outside the explicitly disclosed ranges.  Furthermore, that Watanabe explicitly discloses results for Ra=1.1µm and Ra=1.6µm is further motivation for a skilled artisan to try experimenting with Ra specifically between those ranges.
Applicant seems to be arguing that since Watanabe discloses the preferable value of Ra is ≤1.1µm that anything even slightly larger is therefore teaching away from Watanabe.  A very similar argument was addressed by the courts in which teaching In re Geisler, 116 F.3d 1465, 1471, 43 USPQ2d 1362, 1366 (Fed. Cir. 1997).  Applicant argued that the prior art taught away from use of a protective layer for a reflective article having a thickness within the claimed range of “50 to 100 Angstroms.” Specifically, a patent to Zehender, which was relied upon to reject applicant’s claim, included a statement that the thickness of the protective layer “should be not less than about [100 Angstroms].” The court held that the patent did not teach away from the claimed invention. “Zehender suggests that there are benefits to be derived from keeping the protective layer as thin as possible, consistent with achieving adequate protection. A thinner coating reduces light absorption and minimizes manufacturing time and expense. Thus, while Zehender expresses a preference for a thicker protective layer of 200-300 Angstroms, at the same time it provides the motivation for one of ordinary skill in the art to focus on thickness levels at the bottom of Zehender’s ‘suitable’ range- about 100 Angstroms- and to explore thickness levels below that range. The statement in Zehender that ‘[i]n general, the thickness of the protective layer should be not less than about [100 Angstroms]’ falls far short of the kind of teaching that would discourage one of skill in the art from fabricating a protective layer of 100 Angstroms or less. [W]e are therefore ‘not convinced that there was a sufficient teaching away in the art to overcome [the] strong case of obviousness’ made out by Zehender.”). In this case, Examiner also concludes that Watanabe’s disclosed teaching of Ra≤1.1µm is not conclusive enough to support a finding of non-obvious for a value only slightly greater than 1.1 µm.
Furthermore, courts have also found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of “less than 6 pounds per cubic feet” and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3” were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2009063512; “Watanabe”, see previously attached machine translation).

Regarding claim 1, Watanabe discloses a material for pressure measurement (¶¶ [0008]-[0011]) comprising a first material having a color developer layer containing a microcapsule A encapsulating an electron-donating dye precursor disposed on a first base material (¶¶ [0019]-[0020]), and a second material having a developer layer containing a clay substance that is an electron-accepting compound disposed on a second base material (¶ [0044]), wherein an arithmetic average roughness Ra of a surface of the developer layer satisfies Ra≤1.1 µm (¶¶ [0048], [0072]-[0073], see table 1, Comparative Example 1). 
Watanabe explicitly discloses examples of developer layers in which the Ra is equal to 1.1 and equal to 1.6 (see table 1), but does not explicitly disclose the range exclusive of the claimed values.
However, Watanabe discloses that “by appropriately adjusting the type and content of the binder container, the arithmetic mean roughness Ra of the surface of the developer layer can be set within a desired range” (¶ [0048]).  Presumably, ranges in 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the Ra through routine experimentation and arrive at the claimed value of 1.1µm<Ra<1.6µm for the purpose of suppressing color development due to rubbing (¶ [0009]) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II). Furthermore, courts have also found that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  See MPEP §2144.05.

Regarding claim 9, Watanabe discloses a material of a capsule wall of the microcapsule A is a melamine formaldehyde resin (¶ [0028]).  

Regarding claim 11, Watanabe discloses the clay substance is at least one selected from the group consisting of acid clay, activated clay, attapulgite, zeolite, bentonite and kaolin (¶ [0044]).  

Regarding claim 14, Watanabe discloses color development densities at low pressures, specifically 0.05 MPa where the ΔD is 0.02 or more (¶ [0017]).
While Watanabe does not explicitly disclose a color optical density difference ΔD before and after pressurization at 0.03 MPa is 0.15 or more, Watanabe discloses ΔD for 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the concentration of Watanabe’s microcapsules through routine experimentation and arrive at the claimed value of ΔD for the purpose of achieving a high color density at the bottom of the pressure range for low pressure applications since it has been held that Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Matsuura et al. (JP 2013212601; “Matsuura”, see attached machine translation).

Regarding claim 2, Watanabe is silent to an arithmetic average roughness Ra of a surface of the color developer layer satisfies 1.1µm<Ra 3.0µm.  
Matsuura teaches a pressure sensitive color development sheet (¶ [0001]) in which the arithmetic average roughness Ra of a surface of the color developer layer satisfies 1.1µm<Ra 3.0µm (¶¶ [0014], [0016], [0060], [0083]).


Regarding claim 18, Watanabe is silent to an arithmetic average roughness Ra of a surface of the color developer layer satisfies 1.5 µm<Ra<2.8 µm.  
Matsuura teaches a pressure sensitive color development sheet (¶ [0001]) in which an arithmetic average roughness Ra of a surface of the color developer layer satisfies 1.5 µm<Ra<2.8 µm (¶¶ [0014], [0016], [0060], [0083]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the arithmetic roughness of Watanabe’s sheet to satisfy the claimed range as taught by Matsuura for the purpose of controlling water absorption of the sheet leading to better drying properties and suppressed color bleeding (¶ [0014]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tsukimi et al. (USPN 5,554,323; “Tsukimi”).

Regarding claim 3, Watanabe is silent specifically to a coefficient of variation.
In the same field of endeavor, Tsukimi teaches microcapsules for a pressure measurement material in which a coefficient of variation of a number-based particle size 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention optimize Watanabe’s microcapsules to satisfy the claimed coefficient of variation for the purpose of providing a linear relationship between pressure and color density (col. 1, lines 5-18).
   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tsukimi and Matsuura.

Regarding claim 4, Watanabe and Tsukimi disclose all the limitations of claim 3 on which this claim depends.
Watanabe is silent to an arithmetic average roughness Ra of a surface of the color developer layer satisfies 1.1µm<Ra 3.0µm.  
Matsuura teaches a pressure sensitive color development sheet (¶ [0001]) in which the arithmetic average roughness Ra of a surface of the color developer layer satisfies 1.1µm<Ra 3.0µm (¶¶ [0014], [0016], [0060], [0083]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the arithmetic roughness of Watanabe’s sheet to satisfy the claimed range as taught by Matsuura for the purpose of controlling water absorption of the sheet leading to better drying properties and suppressed color bleeding (¶ [0014]).
  
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Hirokazu et al. (JP H03247484; “Hirokazu”, see attached machine translation).

Regarding claim 5, Watanabe is silent to at least one of the color developer layer or the developer layer contains a microcapsule B not encapsulating the electron-donating dye precursor.  
In the same field of endeavor, Hirokazu teaches a pressure sensitive layer material the color developer layer contains a microcapsule B not encapsulating the electron-donating dye precursor (lines 126-251).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include microcapsules not encapsulating the dye precursor in Watanabe’s color developer layer as taught by Hirokazu to prevent the dye containing microcapsules from being destroyed by a relatively weak external pressure, (lines 14-17).

Regarding claim 6, Watanabe is silent to the color developer layer contains a microcapsule B not encapsulating the electron-donating dye precursor.
  In the same field of endeavor, Hirokazu teaches a pressure sensitive layer material the color developer layer contains a microcapsule B not encapsulating the electron-donating dye precursor (lines 126-251).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include microcapsules not encapsulating the dye 

Regarding claim 8, Hirokazu teaches a material of a capsule wall of the microcapsule B is a melamine formaldehyde resin (lines 219-251).
The reasons and motivation for combining are the same as recited in the rejection of claim 5 above.   

Claims 7, 10, 12, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Tsukimi, Matsuura, and Hirokazu.

Regarding claim 7, Watanabe, Tsukimi and Matsuura disclose all the limitations of claim 4 on which this claim depends.
Watanabe is silent to the color developer layer contains a microcapsule B not encapsulating the42 electron-donating dye precursor.  
 In the same field of endeavor, Hirokazu teaches a pressure sensitive layer material the color developer layer contains a microcapsule B not encapsulating the electron-donating dye precursor (lines 126-251).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include microcapsules not encapsulating the dye precursor in Watanabe’s color developer layer as taught by Hirokazu to prevent the dye 

Regarding claim 10, the combination of Watanabe and Hirokazu disclose a material of a capsule wall of each of the microcapsule A (Watanabe ¶ [0028]) and the microcapsule B is a melamine formaldehyde resin (lines 219-251).
The reasons and motivation for combining are the same as recited in the rejection of claim 7 above.   

Regarding claim 12, Watanabe discloses the clay substance is at least one selected from the group consisting of acid clay, activated clay, attapulgite, zeolite, bentonite and kaolin (¶ [0044]).  

Regarding claim 13, Watanabe discloses the clay substance is at least one selected from the group consisting of acid clay, activated clay, attapulgite, zeolite, bentonite and kaolin (¶ [0044]).  

Regarding claim 15, Watanabe discloses color development densities at low pressures, specifically 0.05 MPa where the ΔD is 0.02 or more (¶ [0017]).
While Watanabe does not explicitly disclose a color optical density difference ΔD before and after pressurization at 0.03 MPa is 0.15 or more, Watanabe discloses ΔD for low pressures below 0.1 MPa is a function of microcapsule concentration, thus establishing it as a result-effective variable (¶ [0043]).


Regarding claim 16, Watanabe discloses color development densities at low pressures, specifically 0.05 MPa where the ΔD is 0.02 or more (¶ [0017]).
While Watanabe does not explicitly disclose a color optical density difference ΔD before and after pressurization at 0.03 MPa is 0.15 or more, Watanabe discloses ΔD for low pressures below 0.1 MPa is a function of microcapsule concentration, thus establishing it as a result-effective variable (¶ [0043]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the concentration of Watanabe’s microcapsules through routine experimentation and arrive at the claimed value of ΔD for the purpose of achieving a high color density at the bottom of the pressure range for low pressure applications since it has been held that Generally, differences in concentration or temperature will not support the patentability of subject 

Regarding claim 19, Watanabe is silent to an arithmetic average roughness Ra of a surface of the color developer layer satisfies 1.5 µm<Ra<2.8 µm.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the arithmetic roughness of Watanabe’s sheet to satisfy the claimed range as taught by Matsuura for the purpose of controlling water absorption of the sheet leading to better drying properties and suppressed color bleeding (¶ [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863